Citation Nr: 0408009	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left eye posterior 
vitreous floaters.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In February 2001, a hearing was held before the undersigned 
Veterans Law Judge.  A transcript of this hearing has been 
associated with the claims folder.

In June 2001, the Board granted a 10 percent rating for a 
service-connected left ankle disorder and remanded heart and 
left eye issues.  In March 2003, the Board denied service 
connection for heart irregularities and deferred action on 
the eye issue.  The veteran's eyes were examined and a 
medical opinion was obtained.

In June 2003, the Board notified the veteran that another 
medical opinion would be obtained and that he would be given 
copies of the evidence obtained, as well as an opportunity to 
respond.

Later in June 2003, the veteran was examined and the 
requested medical opinion was rendered.  The record did not 
show that the veteran was sent a copy of the report or that 
he was afforded an opportunity to respond, however.  Thus, 
the Board remanded the case again in October 2003 for 
readjudication by the RO.  The case is now before the Board 
again for appellate adjudication.


FINDINGS OF FACT

The veteran's left eye posterior vitreous floaters were not 
caused or aggravated by any incident of service. 



CONCLUSION OF LAW

Left eye vitreous floaters were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in letters dated in July 2001 and 
March 2002, the rating decision of April 1997, the statement 
of the case dated in June 1997, and the supplemental 
statements of the case dated in December 2002 and October.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA must provide notice 
of what is needed to support a claim prior to an initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board further acknowledges that the July 
2001 and March 2002 letters were sent to the veteran after 
the RO's April 1997 decision that is the basis for this 
appeal.  As noted in Pelegrini, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, however, as the case has already 
proceeded far downstream from the application for benefits, 
providing the section 5103(a) notice then - as the Court 
noted in Pelegrini - would largely nullify the purpose of the 
notice.  As there could be no useful purpose for providing a 
section 5103(a) notice under the circumstances of this case -
- that is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error.  
Indeed, the Court seems to state in Pelegrini that providing 
such notice late in the appellate process would, in fact, 
prejudice the claimant rather than assist him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO has obtained the veteran's service medical records and 
VA medical records.  The veteran has also been afforded 
several VA eye examinations to determine the etiology of his 
left eye disorder.  The veteran has also been afforded a 
hearing before a Veterans Law Judge.  As such, VA's duties 
under the VCAA have been satisfied, and the case is ready for 
adjudication.

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be considered service 
connected.  38 C.F.R. § 3.310.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background.  An August 1991 service medical 
examination noted that the veteran's eyes were "normal."  A 
June 1992 service examination also noted the same thing.  A 
July 1993 service medical record reflects that the veteran's 
vitreous was described as "clear."  Assessment was only of 
myopia and astigmatism.  In February 1994, the veteran's 
request for a waiver of vision disqualification (distant 
vision of 20/200, right eye, 20/100 left eye, both 
correctable to 20/20, as recorded on a May 1993 physical 
examination, which also did not reflect any vitreous defect) 
was granted so that the veteran could attend a Combat Driver 
Qualification course.  A May 1995 service medical record 
reflected a clear macula in both eyes, and a July 1996 
service examination was negative for vitreous floaters.  In 
September 1995, a blow to the left eye was noted.  A January 
1997 separation examination reflected that the veteran 
reported eye trouble - specifically, decreased visual acuity, 
yearly, and trouble with "floaters."  The eye was described 
as "normal" following medical examination, nonetheless.

Following service, at the time of a March 1997 VA visual 
examination, the veteran's chief complaint was of floaters in 
his eyes.  His other visual complaints included having dry 
eyes due to wearing contact lenses.  Following examination, 
the examiner concluded that the veteran had a posterior 
vitreous detachment in the left eye, causing floaters.  The 
examiner explained that this was normal for a person of the 
veteran's age.  The examiner also explained the process of 
progressive retinal detachment, and related symptoms, and 
told the veteran to return emergently should these symptoms 
develop.  The examiner noted that the veteran did have 
vascular tortuosity of both the left and right fundus, which 
was consistent with high blood pressure. 

In February 2001, the veteran testified at a Travel Board 
hearing that his vision had changed over the course of a 
three to four year period during service, and that after 
service, a VA examiner told him his visual condition was 
likely the result of high blood pressure.  He stated that he 
did not recall ever having floaters before service.

Following a June 2001 Board remand, the veteran was afforded 
another VA eye examination in April 2002, at which time it 
was noted that the veteran's history was positive for LASIK 
surgery on both eyes, approximately two years previously.  
The veteran reported that, since that time, he noticed that 
his vision was sometimes foggy with an intermittent foreign 
body sensation.  Clinical diagnosis was of post laser-
assisted intrastromal keratomileusis surgery, both eyes.

In a June 2001 Board remand, the Board posed questions for a 
VA examiner as to the etiology of the veteran's posterior 
vitreous floaters.  To ensure a clear response, the Board 
used two questions which were diametrically opposed.  
Specifically, the Board asked the examiner whether it is as 
likely as not that the posterior vitreous detachment causing 
floaters is a result of injury in service.  To this question, 
the November 2002 examiner responded "yes."  The examiner 
also responded "yes" to the question of whether it is as 
likely as not that the disorder is a developmental condition, 
not the result of disease or injury.

The veteran was afforded another VA eye examination in June 
2003, when he again complained of floaters in both eyes, but 
primarily in the left eye.  The veteran stated that he had 
sustained blunt trauma to both eyes approximately ten years 
previously.  He also indicated that he had LASIK surgery 
performed on both eyes three to four years previously.  On 
physical examination, the visual acuity, uncorrected, at a 
distance was 20/20 in the right eye and 20/25 in the left 
eye.  The uncorrected visual acuity at a close distance was 
20/20 in both eyes.  The visual acuity, corrected, at a 
distance was 20/20 in the right eye and 20/25 in the left 
eye.  The corrected visual acuity at a close distance was 
20/20 in both eyes.  The confrontational visual field, ocular 
motility, and external examinations were within normal 
limits.  The pupils were 3 mm., and no efferent papillary 
defect was noted in either eye.  The intraocular pressure by 
tone and pin was 15 in both eyes.

Examination of the anterior segment revealed 1+ cortical 
changes of the lens of both eyes.  Examination of the 
posterior segment revealed disks that were flat with sharp 
margins.  The cup disk ration was 0.25 in both eyes.  The 
maculae, vessels and periphery were within normal limits.  
Clinical diagnoses were of (1) status post Lasix surgery in 
both eyes, and (2) vitreous floater by history.

After reviewing the veteran's chart and examination notes, 
the VA examiner responded to the question whether the 
veteran's posterior vitreous floaters were a developmental 
condition, or whether they were the result of injury in 
service.  He opined:

The eye examination following the 
blunt trauma [in 1995] did not note 
any complaint of floaters, nor did the 
examination reveal any floaters.  
There was no record of examination at 
the time of the injury indicating the 
severity of the injury to the eye and 
the clinical examination was not 
present.  It is my opinion that the 
veteran's posterior vitreous floaters 
are a developmental condition and not 
related to injury in the service.

Analysis.  Based upon the evidence of record, the Board finds 
the veteran's left eye posterior vitreous floaters were not 
incurred in or aggravated by service.  Specifically, the June 
2003 VA examiner's opinion weighs heavily against the claim.  
A review of this report shows that the examiner elicited a 
detailed history from the veteran as to his vision problems, 
examined him, and conducted a longitudinal review of the 
claims folder.  The VA examiner then offered a professional 
medical opinion that the veteran's current left eye disorder 
is not related to any incident of his military service.  The 
Board places more emphasis on this opinion than the opinion 
rendered by a VA examiner in November 2002, which did not 
appear to be based on a review of the claims folder, and was 
contradictory - in that it found that the veteran's left eye 
condition was more likely than not a developmental condition, 
not the result of disease or injury and that it was as likely 
as not the result of injury in service.

Although the veteran believes his eye disorder is related to 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 
Vet. App. 492.  Therefore, based upon the evidence of record, 
the Board finds service connection for left eye posterior 
vitreous floaters is not warranted.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for left eye posterior 
vitreous floaters is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



